PER CURIAM.
In this case, which is an appeal from the decree' in a habeas corpus case, we find the following to be the facts, as shown by the transcript: That the relator, Lena Halpert, a feme sole, aged 23 years, came to this country from Russia with her father when she was 13 years old, and landed in New York City, and took up residence therein; that her father continued to reside in the United States for several years, when he returned to Russia for his family, and lately has returned to and now resides in New York; that Lena Halpert continued to reside in New York City until 1909, when she came to the city of New Orleans, whence she proceeded on her way to Panama, for the purpose only of making a trip to that country, and always with the intention of returning to her domicile in New York City, and she actually did return to New Orleans, on her way to New York, and landed in New Orleans January 10, 1910, and was duly admitted by the immigration officer; that on January 21, 1910, she was arrested as an alien lately landed in this country, and subject to deportation as a prostitute entering the country for the purpose of prostitution and *151other immoral purposes, under Immigration Act Feb. 20, 1907, c. 1134, § 2, 34 Stat. 898 (U. S. Comp. St. Supp. 1909, p. 448). Under this state of facts, the judge a quo held as follows:
“I have no doubt that the relator is a prostitute and that she was such when she arrived at New Orleans from Panama. I am equally certain that she was not a prostitute when she came to New York from Russia. There is no doubt the Secretary of Commerce and Labor would have the right to order her deported at any time within three years after her arrival, if she had been brought here for immoral purposes, or was found within the same period in a house of prostitution. Therefore the only question to be determined in this ease is: When does the three years begin to run? Both relator and respondent have cited a number of cases, but none, however, of controlling authority. [1] I find nothing in the law (Act Feb. 20, 1907, e. 1134, §§ 20, 21, 34 Stat. 904 (U. S. Comp. St. Snpp. 1909, p. 459) making the decision of the Secretary of Commerce and Labor final, and I am satisfied I have the right to inquire into the whole case. [2] The immigration statutes are very drastic, deal arbitrarily with human iiherty, and I consider they should be strictly construed.
“It is contended by respondent that in the instant ease the relator, having come to the United States as a .minor, could not be considered as having come here with the intention of acquiring a domicile, and therefore has no status as a resident. I cannot agree with this view of the case. It seems to me that no greater hardship could be occasioned than by deporting an alien, who had come to this country at a tender age and lived here until after majority. Deportation in such case is tantamount to exile. [3] In my opinion the law must be held to mean, that the three-year period within which an alien may ho deported begins to run from the date of his first entrance into the country, and a temporary absence, with the intention to return, cannot interfere with his status as a resident, nor give the immigra-lion authorities the right to deport him.”
As a majority of the judges of this court agree with the judge a quo in his application of the law to the facts, the decree of the Circuit Court is therefore affirmed.